WATKINS, District Judge.
Petitioner has filed what he calls a petition for a “Writ of Habeas Corpus Ad Prosequendum.” He states that he is now a prisoner in the State Penitentiary at Moundsville, serving a 10-year sentence, and that a detainer, from Mecklenburg County, North Carolina, has been filed against him, charging auto theft. He wants a, speedy trial of the North Carolina charge, and asks this Court for an order of removal.
The‘petition must be dismissed for the following reasons: (1) Lack of jurisdiction; (2) If petitioner wants a speedy trial, he should address that request to the North Carolina state authorities. He has not exhausted state remedies; (3) The petition does not state a cause of action.
The petition may be filed, and then dismissed.